Name: Commission Regulation (EEC) No 2887/78 of 30 November 1978 fixing the free-at-frontier reference prices applicable to wine imports from 16 December 1978
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 344/ 12 Official Journal of the European Communities 8 . 12. 78 COMMISSION REGULATION (EEC) No 2887/78 of 30 November 1978 fixing the free-at-frontier reference prices applicable to wine imports from 16 December 1978 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2506/75 of 29 September 1975 laying down special rules for the importation of products in the wine ­ growing sector originating in certain third coun ­ tries ( 1 ), as amended by Regulation (EEC) No 11 66/76 (2), and in particular Article 5 (2) thereof, Whereas Regulation (EEC) No 2506/75 lays down special rules relating to the importation of certain products in the wine-growing sector ; whereas Commission Regulation (EEC) No 1393/76 of 17 June 1976 (3), as last amended by Regulation (EEC) No 2819/78 (4), lays down detailed rules to this end ; whereas, in accordance with Article 5 (2) of Regulation (EEC) No 2506/75, the Commission fixes the free-at ­ frontier reference prices ; Whereas the list of free-at-frontier reference prices should be established taking particular account of trade requirements and with a view to administrative simplicity ; Whereas Article 1 of Regulation (EEC) No 2506/75 provides that the free-at-frontier reference prices are to be equal to the reference price less customs duties actually levied ; whereas it is necessary to specify that the amounts or coefficients under the system of mone ­ tary compensatory amounts must not be taken into account in assessing the customs duty to be deducted from the reference price, HAS ADOPTED THIS REGULATION : Article 1 The free-at-frontier prices referred to in Article 5 (2) of Regulation (EEC) No 2506/75 shall be as indicated in Annexes I and II . Article 2 This Regulation shall enter into force on 16 December 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1978 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 256, 2. 10 . 1975, p. 2. (2) OJ No L 135, 24. 5. 1976, p. 41 . (3) OJ No L 157, 18 . 6 . 1976, p. 20. b) OJ No L 334, 1 . 12 . 1978, p. 58 . A N N E X I Fr ee -a t- fr on tie r re fe re nc e pr ic e No te :I n the ca se of im po rte d wi ne sn ot en joy ing pr efe ren tia lt ari ff co nc es sio ns ,t he am ou nts sh ow n in th e co lu m n 'ot he r th ird co un tri es 'a re ap pl ica bl e. Fr ee -a t-f ro nt ie r re fe re nc e pr ic e (u .a. /h l) C C T he ad in g N o D es cr ip tio n A lg er ia M or oc co / T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l H un ga ry Cy pr us O th er th ir d co u n tr ie s 22 .0 5 8.12.78 Official Journal of the European Communities No L 344 / 13 36 .7 2 37 .3 9 38 .7 3 40 .0 7 41 .4 1 42 .7 5 44 -0 9 45 -4 3 46 .7 7 W ine of fre sh gr ap es ;g rap e m us tw ith fer me nta tio n arr es ted by the ad dit ion of al co ho l : ex C .O th er : I. Of an ac tu al alc oh ol ic str en gt h no t ex ce ed in g 13 °, in co nt ain er s ho ld in g : a) Tw o lit re s or les s : (1) W in es fro m Ju m ill a, Va ld ep en as ,P rio ra to an d Ri oja ^) : (aa ) Re d wi ne of an ac tu al al co ho lic str en gt h &gt; O f le ss th an 9 ° O f 9 ° bu t no t ex ce ed in g 9- 5 ° Ex ce ed in g 9.5 ° bu t no t ex ce ed in g 10 ° Ex ce ed in g 10 ° bu t no t ex ce ed in g 10 .5 ° Ex ce ed in g 10 .5 ° bu t no t ex ce ed in g 11 ° Ex ce ed in g 11 ° bu t no t ex ce ed in g 11 -5 ° Ex ce ed in g 11 .5 ° bu t no t ex ce ed in g 12 ° Ex ce ed in g 12 ° bu t no t ex ce ed in g 12 -5 ° Ex ce ed in g 12 -5 ° bu t no t ex ce ed in g 13 ° (b b) W hi te wi ne of an ac tu al alc oh ol ic str en gt h : O f le ss th an 9 ° O f 9 ° bu t no t ex ce ed in g 9.5 ° Ex ce ed in g 9- 5 ° bu t no t ex ce ed in g 10 ° Ex ce ed in g 10 ° bu t no t ex ce ed in g 10 .5 ° Ex ce ed in g 10 .5 ° bu t no t ex ce ed in g 11 ° Ex ce ed in g 11 ° bu t no t ex ce ed in g 11 .5 ° Ex ce ed in g 11 -5 ° bu t no t ex ce ed in g 12 ° Ex ce ed in g 12 ° bu t no t ex ce ed in g 12 -5 ° Ex ce ed in g 12 -5 ° bu t no t ex ce ed in g 13 ° 35 -4 6 36 -1 0 37 -3 7 38 -6 4 39 -9 1 41 -1 8 42 .4 5 43 -7 2 44 -9 9 (') W ith in a Co mm un ity tar iff qu ota . Fr ee -a t-f ro nt ie r re fe re nc e pr ice (u. a./ hl ) C C T he ad in g N o D es cr ip tio n 22 .0 5 (co nt 'd) ex C. I. a) (2 ) Al ge ria n wi ne s wi th th e de sig na tio n of or ig in AÃ ¯ n Be ss em -B ou ira , M ed ea ,C ot ea ux du Za cc ar , D ah ra , C ot ea ux de M as ca ra ,M on ts du Te ss al ah , or Co te au x de Tl em ce n ; M or oc ca n re d w in es w ith th e de sig na tio n of or ig in Be rk ha ne , Sa Ã ¯s, Be ni m 'ti r, G ue rro ua ne , Ze m m ou r or Ze nn at a an d Tu ni sia n wi ne s wi th th e de sig na tio n of or ig in Co tea ux de TÃ © bo ur ba ,S id i-S ale m ,K eli bi a, Th ib ar ,M or na g or gr an d cr u M or na g (!) : (aa ) Re d wi ne of an ac tu al alc oh ol ic str en gt h : Of 9 ° bu t no t ex ce ed in g 9- 5 ° Ex ce ed in g 9-5 ° bu t no t ex ce ed in g 10 ° Ex ce ed in g 10 ° bu t no t ex ce ed in g 10 5 ° Ex ce ed in g 10 .5 ° bu t no t ex ce ed in g 11 ° Ex ce ed in g 11 ° bu t no t ex ce ed in g 11 .5 ° Ex ce ed in g 11 .5 ° bu t no t ex ce ed in g 12 ° Ex ce ed in g 12 ° bu t no t ex ce ed in g 12 . ° Ex ce ed in g 12 . ° bu t no t ex ce ed in g 13 ° (b b) W hi te wi ne of an ac tua l alc oh ol ic str en gt h : Of 9 ° bu t no t ex ce ed in g 9- 5 ° Ex ce ed in g 9.5 ° bu t no t ex ce ed in g 10 ° Ex ce ed in g 10 ° bu t no t ex ce ed in g 10 .5 ° Ex ce ed in g 10 -5 ° bu t no t ex ce ed in g 11 ° Ex ce ed in g 11 ° bu t no t ex ce ed in g 11 -5 ° Ex ce ed in g 11 -5 ° bu t no t ex ce ed in g 12 ° Ex ce ed in g 12 ° bu t no t ex ce ed in g 12 -5 ° Ex ce ed in g 12 . ° bu t no t ex ce ed in g 13 ° (3 )O th er : (aa ) Re d wi ne of an ac tu al al co ho lic str en gt h : O f le ss th an 9 ° O f 9 ° bu t no t ex ce ed in g 9- 5 ° A lg er ia M or oc co / T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l H un ga ry Cy pr us (') O th er th ir d co u n tr ie s 45 .7 9 45 -7 9 47 .1 3 47 .1 3 48 -4 7 48 -4 7 49 .8 1 49 .8 1 51 .1 5 51 .1 5 52 -4 9 52 -4 9 53 -8 3 53 -8 3 55 .1 7 55 .1 7 44 -5 0 44 -5 0 (2) 45 -7 7 45 -7 7 47 .0 4 47 .0 4 48 .3 1 48 .3 1 49 -5 8 49 -5 8 50 -8 5 50 .8 5 52 .1 2 52 -1 2 53 -3 9 53 .3 9 42 -7 2 42 .1 2 37 -9 2 42 .1 2 33 .1 2 43 .3 9 43 .3 9 42 -7 9 38 .5 9 42 .7 9 33 -7 9 44 -7 3 44 -7 3 44 .1 3 39 .9 3 44 -1 3 35 .1 3 46 .0 7 46 .0 7 45 .4 7 41 -2 7 45 -4 7 36 .4 7 47 .4 1 47 .4 1 46 .8 1 42 .6 1 46 .8 1 37 .8 1 48 -7 5 48 -7 5 48 .1 5 43 .9 5 48 -1 5 39 .1 5 50 .0 9 50 .0 9 49 .4 9 45 .2 9 49 .4 9 40 .4 9 51 -4 3 51 -4 3 50 .8 3 46 .6 3 50 -8 3 41 .8 3 52 -7 7 52 -7 7 52 .1 7 47 .9 7 5 2 1 7 43 .1 7 No L 344 / 14 Official Journal of the European Communities 8.12.78 Ex ce ed in g 9.5 bu t no t ex ce ed in g 10 ° Ex ce ed in g 10 ° bu t no t ex ce ed in g 10 .5 ° Ex ce ed in g 10 .5 ° bu t no t ex ce ed in g 11 ° Ex ce ed in g 11 ° bu t no t ex ce ed in g 11 .5 ° Ex ce ed in g 11 .5 ° bu t no te xc ee di ng 12 ° Ex ce ed ing 12 ° bu t no t ex ce ed in g 12 . ° Ex ce ed in g 12 -5 ° bu t no t ex ce ed in g 13 ° (') w ith in a Co m m un ity tar iff qu ot a. (2) Fo r Tu ni sia on ly . Fr ee -a t-f ro nt ie r re fe re nc e pr ic e (u .a. /h l) C C T he ad in g N o D es cr ip tio n M or oc co / T un is ia M al ta H un ga ry A lg er ia Sp ai n Tu rk ey Po rtu ga l Cy pr us (') O th e r th ir d co un tr ie s 22 .0 5 (c on t'd ) 72 .1 7 2) 67 .3 7 ex C. I. a) (3) (b b) W hi te w in e : (1 1) Pr es en ted for im po rta tio n un de r th e na me of Ri es lin g or Sy lv an er (2 2) O th er of an ac tu al alc oh ol ic str en gt h : O f le ss th an 9 ° O f 9 ° bu t no t ex ce ed in g 9.5 ° Ex ce ed in g 9-5 ° bu t no t ex ce ed in g 10 ° 62 .5 7 31 .8 6 32 .5 0 33 -7 7 35 .0 4 36 .3 1 37 .5 8 38 .8 5 40 .1 2 41 .3 9 41 -4 6 42 .1 0 43 -3 7 44 .6 4 45 -9 1 47 .1 8 48 .4 5 49 -7 2 50 .9 9 40 .8 6 41 -5 0 42 -7 7 44 .0 4 45 .3 1 46 -5 8 47 .8 5 49 -1 2 50 .3 9 36 .6 6 37 -3 0 38 -5 7 39 .8 4 41 .1 1 42 -3 8 43 .6 5 44 .9 2 46 -1 9 40 .8 6 41 .5 0 42 -7 7 44 .0 4 45 .3 1 46 -5 8 47 -8 5 49 -1 2 50 .3 9 Ex ce ed in g 10 ° bu t no t ex ce ed in g 10 -5 Ex ce ed in g 10 .5 ° bu t no t ex ce ed in g 11 ° Ex ce ed in g 11 ° bu t no t ex ce ed in g 11 .5 ° Ex ce ed in g 11 . ° bu t no t ex ce ed in g 12 ° Ex ce ed in g 12 ° bu t no t ex ce ed in g 12 . ° 42 .1 0 43 .3 7 44 .6 4 45 .9 1 47 -1 8 48 .4 5 49 -7 2 50 .9 9 8.12.78 Official Journal of the European Communities No L 344 / 15 21 .5 1 22 -1 6 23 .4 5 24 -7 5 26 .0 4 27 .3 4 28 .6 3 29 -9 3 31 -2 2 Ex ce ed in g 12 -5 ° bu t no t ex ce ed in g 13 b) M or e th an tw o lit re s : (1) W ine s or ig in ati ng in Al ge ria to be fo rti fie d for dis til lat ion (3) (aa ) Re d wi ne of an ac tua l alc oh ol ic str en gt h : O f le ss th an 9 ° O f 9 ° bu t no t ex ce ed in g 9- 5 ° Ex ce ed in g 9.5 ° bu t no t ex ce ed in g 10 ° Ex ce ed in g 10 ° bu t no t ex ce ed in g 10 -5 ° Ex ce ed in g 10 .5 ° bu t no t ex ce ed in g 11 ° Ex ce ed in g 11 ° bu t no t ex ce ed in g 11 -5 ° Ex ce ed in g 11 .5 ° bu t no t ex ce ed in g 12 ° Ex ce ed in g 12 ° bu t no te xc ee di ng 12 -5 ° Ex ce ed in g 12 -5 ° bu t no t ex ce ed in g 13 ° (bb )W hi te wi ne of an ac tua la lco ho lic str en gth : O f le ss th an 9 ° O f 9 ° bu t no t ex ce ed in g 9- 5 ° Ex ce ed in g 9.5 ° bu t no t ex ce ed in g 10 ° Ex ce ed in g 10 ° bu t no t ex ce ed in g 10 -5 ° Ex ce ed in g 10 -5 ° bu t no t ex ce ed in g 11 ° Ex ce ed in g 11 ° bu t no t ex ce ed in g 11 -5 ° Ex ce ed in g 11 -5 ° bu t no t ex ce ed in g 12 ° Ex ce ed in g 12 ° bu t no t ex ce ed in g 12 -5 ° Ex ce ed in g 12 . ° bu t no te xc ee di ng 13 ° 20 -2 5 20 -8 6 22 .0 9 23 -3 1 24 .5 4 25 -7 6 26 -9 9 28 -2 1 29 .4 4 (') W ith in a C om m un ity ta rif f qu ot a. (2) Fo r Tu ni sia on ly . (3) Up to a ma xim um of 50 00 00 hi pe ry ea r( in clu di ng wi ne s to be fo rti fie d for dis til lat ion fal lin g wi thi n su bh ea din g ex 22 .05 C II b)) . Fr ee -a t-f ro nt ie r re fe re nc e pr ic e (u .a. /h l) C C T he ad in g N o D es cr ip tio n 22 .0 5 (c on t'd ) A lg er ia M or oc co / T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l H un ga ry Cy pr us O th er th ir d co u n tr ie s 24 .7 9 24 .7 9 ¢ 2 6 1 3 26 .1 3 27 .4 7 27 .4 7 28 .8 1 28 .8 1 30 .1 5 30 .1 5 31 .4 9 31 .4 9 32 -8 3 32 .8 3 34 -1 7 34 .1 7 23 .5 0 23 .5 0 (2) 24 -7 7 24 -7 7 26 .0 4 26 .0 4 27 -3 1 27 .3 1 28 .5 8 28 .5 8 29 -8 5 29 .8 5 31 -1 2 31 .1 2 32 -3 9 32 -3 9 22 .3 2 18 .7 2 15 .1 2 22 .9 9 22 .9 9 19 .3 9 15 .7 9 24 -3 3 24 -3 3 20 .7 3 17 .1 3 25 -6 7 25 -6 7 22 .0 7 18 -4 7 27 .0 1 27 .0 1 23 .4 1 19 .8 1 28 -3 5 28 -3 5 24 -7 5 21 .1 5 29 .6 9 29 -6 9 26 .0 9 22 -4 9 31 .0 3 31 -0 3 27 -4 3 23 -8 3 32 .3 7 32 -3 7 28 .7 7 25 -1 7 No L 344 / 16 Official Journal of the European Communities 8.12.78 ex C. I. b) (2 ) Al ge ria n wi ne s wi th th e de sig na tio n of or ig in AÃ ¯ n Be ss em -B ou ira , M ed ea , C ot ea ux du Za cc ar , D ah ra , C ot ea ux de M as ca ra ,M on ts du Te ss al ah or C ot ea ux de Tl em ce n ; M or oc ca n re d w in es w ith th e de sig na tio n of or ig in Be rk ha ne , Sa Ã ¯s, Be ni m 'ti r, G ue rro ua ne , Ze m m ou r or Ze nn at a an d Tu ni sia n wi ne s w ith th e de sig na tio n of or ig in Co te au x de TÃ © bo ur ba ,S id i-S ale m ,K el ib ia ,T hi ba r, M or na g or gr an d cr u M or na g (') : (aa ) Re d' w in e of ac tu al al co ho lic str en gt h : O f 9 ° bu t no t ex ce ed in g 9.5 ° Ex ce ed in g 9.5 ° bu t no t ex ce ed in g 10 ° Ex ce ed in g 10 ° bu t no t ex ce ed in g 10 5 ° Ex ce ed in g 10 .5 ° bu t no t ex ce ed in g 11 ° Ex ce ed in g 11 ° bu t no t ex ce ed in g 11 .5 ° Ex ce ed in g 11 .5 ° bu t no t ex ce ed in g 12 ° Ex ce ed in g 12 ° bu t no t ex ce ed in g 12 . ° Ex ce ed in g 12 . ° bu t no t ex ce ed in g 13 ° (b b) W hi te wi ne of an ac tu al al co ho lic str en gt h : O f 9 ° bu t no t ex ce ed in g 9- 5 ° Ex ce ed in g 9.5 ° bu t no t ex ce ed in g 10 ° Ex ce ed in g 10 ° bu t no t ex ce ed in g 10 .5 ° Ex ce ed in g 10 .5 ° bu t no t ex ce ed in g 11 ° Ex ce ed in g 11 ° bu t no t ex ce ed in g 11 -5 ° Ex ce ed in g 11 .5 ° bu t no t ex ce ed in g 12 ° Ex ce ed in g 12 ° bu t no t ex ce ed in g 12 . ° Ex ce ed in g 12 . ° bu t no t ex ce ed in g 13 ° (3 )O th er : (aa )R ed wi ne of an ac tua la lco ho lic str en gt h : O f le ss th an 9 ° Of 9 ° bu t no t ex ce ed in g 9.5 ° Ex ce ed in g 9- 5 ° bu t no t ex ce ed in g 10 ° Ex ce ed in g 10 ° bu t no t ex ce ed in g 10 .5 ° Ex ce ed in g 10 .5 ° bu t no t ex ce ed in g 11 ° Ex ce ed in g 11 ° bu t no t ex ce ed in g 11 .5 ° Ex ce ed in g 11 .5 ° bu t ex ce ed in g 12 ° Ex ce ed in g 12 ° bu t no t ex ce ed in g 12 . ° Ex ce ed in g 12 . ° bu t no t ex ce ed in g 13 ° (') W ith in a Co m m un ity tar iff qu ot a. (2) Fo r Tu ni sia on ly . Fr ee -a t-f ro nt ie r re fe re nc e pr ic e (u ^. /h l) C C T he ad in g N o D es cr ip tio n Al ge ria M or oc co / T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l H un ga ry Cy pr us O th er th ir d co un tr ie s 8.12.78 Official Journal of the European Communities No L 344 / 17 22 .0 5 (co nt 'd) ex C. I. b) (3 )( bb )W hi te w in e : (1 1) Pr es en ted fo ri m po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er (2 2) O th er of an ac tu al alc oh ol ic str en gt h : O f le ss th an 9 ° O f 9 ° bu t no t ex ce ed in g 9.5 ° Ex ce ed in g 9.5 ° bu t no t ex ce ed in g 10 ° Ex ce ed in g 10 ° bu t no t ex ce ed in g 10 .5 ° Ex ce ed in g 10 .5 ° bu t no t ex ce ed in g 11 ° Ex ce ed in g 11 ° bu t no t ex ce ed in g 11 .5 ° Ex ce ed in g 11 .5 ° bu t no t ex ce ed in g 12 ° Ex ce ed in g 12 ° bu t no t ex ce ed in g 12 -5 ° Ex ce ed in g 12 -5 ° bu t no t ex ce ed in g 13 ° II. Of an ac tu al alc oh ol ic str en gt h ex ce ed in g 13 ° bu tn ot ex ce ed in g 15 °, in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s: (1) W in es fro m Ju m ill a, Va ld ep en as ,P rio ra to an d Ri oja (2) : (aa ) Re d wi ne of an ac tu al alc oh ol ic str en gt h : Ex ce ed in g 13 ° bu t no t ex ce ed in g 13 . ° (3) Ex ce ed in g 13 . ° bu t no t ex ce ed in g 14 ° Ex ce ed in g 14 ° bu t no t ex ce ed in g 14 .5 ° Ex ce ed in g 14 .5 ° bu t no t ex ce ed in g 15 ° (b b) W hi te wi ne of an ac tu al alc oh ol ic str en gt h : Ex ce ed in g 13 ° bu t no t ex ce ed in g 13 -5 ° (3) Ex ce ed in g 13 . ° bu t no t ex ce ed in g 14 ° Ex ce ed in g 14 ° bu t no t ex ce ed in g 14 .5 ° Ex ce ed in g 14 .5 ° bu t no t ex ce ed in g 15 ° (2) Al ge ria n wi ne s wi th th e de sig na tio n of or ig in AÃ ¯ n- Be ss em -B ou ira , M ed ea ,C ot ea ux du Za cc ar ,D ah ra ,C ot ea ux de M as ca ra ,M on ts du Te ss al ah or C ot ea ux de Tl em ce m ; M or oc ca n re d w in es w ith th e de sig na tio n of or igi n Be rk ha ne , Sa Ã ¯s, Be ni m 'tir , Gu err ou an e, Ze m m ou r or Ze nn at a an d Tu ni sia n wi ne s w ith th e de sig na tio n of or ig in Co tea ux de TÃ © bo ur ba ,S idi -S ale m ,K eli bi a, Th ib ar ,M or na g or gr an d cr u M or na g (2) : 2 1 7 0 22 .9 7 24 .2 4 25 -5 1 26 .7 8 28 .0 5 29 -3 2 30 .5 9 51 .7 7 (1) 21 .0 6 21 .7 0 22 .9 7 24 .2 4 25 .5 1 26 -7 8 28 .0 5 29 -3 2 30 -5 9 46 .7 1 48 .0 5 49 -3 9 50 .7 3 44 -8 6 46 .1 3 47 -4 0 48 -6 7 48 -1 7 17 -4 6 18 .1 0 19 -3 7 20 .6 4 21 .9 1 23 .1 8 24 -4 5 25 -7 2 26 .9 9 44 .5 7 1 3 .6 14 -5 0 15 -7 7 17 .0 4 18 .3 1 19 -5 8 20 .8 5 22 .1 2 23 -3 9 (') Fo r Tu ni sia on ly . (') W ith in a C om m un ity ta rif f qu ot a. (3) In cl ud in g wi ne s of an ac tu al alc oh ol ic str en gt h of no t m or e th an 13 ° an d wi th a to tal dr y ex tra ct ex ce ed in g 90 gr am m es pe r lit re . Fr ee -a t-f ro nt ie r re fe re nc e pr ice (u .a. /h l) C C T he ad in g N o D es cr ip tio n Al ge ria M or oc co / T u n is ia Sp am M al ta Tu rk ey Po rtu ga l H un ga ry Cy pr us (!) O th er th ir d co un tr ie s 22 .0 5 (co nt 'd) 56 .5 1 57 .8 5 59 .1 9 60 .5 3 56 -5 1 57 .8 5 59 .1 9 60 -5 3 54 .6 6 55 -9 3 57 -2 0 58 -4 7 63 -2 0 54 .6 6 (3) 55 .9 3 57 .2 0 58 -4 7 63 .2 0 62 -5 0 57 -6 0 61 -8 0 53 .7 1 55 -0 5 56 -3 9 57 -7 3 53 .0 1 54 -3 5 55 .6 9 57 -0 3 48 .1 1 49 -4 5 50 .7 9 52 .1 3 53 .0 1 54 -3 5 55 -6 9 57 .0 3 53 -7 1 55 .0 5 56 .3 9 57 .7 3 No L 344 / 18 Official Journal of the European Communities 8.12.78 ex C. II. a) (2) (aa )R ed wi ne of an ac tua la lco ho lic str en gt h : Ex ce ed in g 13 ° bu t no t ex ce ed in g 13 . ° (2) Ex ce ed in g 13 . ° bu t no t ex ce ed in g 14 ° Ex ce ed in g 14 ° bu t no t ex ce ed in g 14 -5 ° Ex ce ed in g 14 -5 ° bu t no t ex ce ed in g 15 ° (bb )W hi te wi ne of an ac tua l str en gt h : Ex ce ed in g 13 ° bu t no t ex ce ed in g 13 . ° (2) Ex ce ed in g 13 . ° bu t no t ex ce ed in g 14 ° Ex ce ed in g 14 ° bu t no t ex ce ed in g 14 .5 ° Ex ce ed in g 14 .5 ° bu t no t ex ce ed in g 15 ° (3 )L iq ue ur w in e (4 )O th er : (aa ) Re d wi ne of an ac tua l alc oh ol ic str en gt h : Ex ce ed in g 13 ° bu t no t ex ce ed in g 13 . ° (2) Ex ce ed in g 13 . ° bu t no t ex ce ed in g 14 ° Ex ce ed in g 14 ° bu t no t ex ce ed in g 14 .5 ° Ex ce ed in g 14 .5 ° bu t no t ex ce ed in g 15 ° (b b) W hi te w in e : (1 1) Pr es en ted fo ri m po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er (2 2) O th er of an ac tu al alc oh ol ic str en gt h : Ex ce ed in g 13 ° bu t no t ex ce ed in g 13 -5 ° (2) Ex ce ed in g 13 . ° bu t no t ex ce ed in g 14 ° Ex ce ed in g 14 ° bu t no t ex ce ed in g 14 .5 ° Ex ce ed in g 14 -5 ° bu t no t ex ce ed in g 15 ° b) M or e th an tw o lit re s : (1) W in es or ig in ati ng in Al ge ria to be fo rti fie d fo r di sti lla tio n (4) : (aa ) Re d wi ne of an ac tu al alc oh ol ic str en gt h : Ex ce ed in g 13 ° bu t no t ex ce ed in g 13 -5 ° (2) Ex ce ed in g 13 ,5 ° bu t no t ex ce ed in g 14 ° Ex ce ed in g 14 ° bu t no t ex ce ed in g 14 -5 ° Ex ce ed in g 14 -5 ° bu t no t ex ce ed in g 15 ° 52 .0 0 42 .5 1 43 .8 5 45 -1 9 46 -5 3 60 .5 7 40 .6 6 41 .9 3 43 .2 0 44 -4 7 71 .77 (3 ) 66 -1 7 51 .8 6 53 .1 3 54 .4 0 55 -6 7 51 -8 6 53 .1 3 54 .4 0 55 .6 7 51 -1 6 52 -4 3 53 -7 0 54 -9 7 46 -2 6 47 -5 3 48 .8 0 50 .0 7 51 -1 6 52 .4 3 53 .7 0 54 -9 7 32 -1 2 33 -4 1 34 .7 1 36 -0 0 (') w ith in a Co m m un ity tar iff qu ot a. (2) In clu di ng wi ne s of an ac tua la lco ho lic str en gt h of no t m or e th an 13 ° an d wi th a to tal dr y ex tra ct ex ce ed in g 90 gr am m es pe r lit re . (3) Fo r Tu ni sia on ly . (4) Up to a m ax im um of 50 00 00 hi pe r ye ar (in clu di ng wi ne s to be fo rti fie d fo r di sti lla tio n fa lli ng wi th in su bh ea di ng ex 22 .05 C I b)) . C C T he ad in g N o Fr ee -a t-f ro nt ie r re fe re nc e pr ic e (u .a. /h l) D es cr ip tio n A lg er ia M or oc co / T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l H un ga ry Cy pr us O th er th ir d co un tr ie s 22 .0 5 (c on t'd ) ex C. II .b )(1 )(b b) W hi te w in e of an ac tu al al co ho lic str en gt h : Ex ce ed in g 13 ° bu t no t ex ce ed in g 13 . ° (!) Ex ce ed in g 13 . ° bu t no t ex ce ed in g 14 ° Ex ce ed in g 14 ° bu t no t ex ce ed in g 14 -5 ° Ex ce ed in g 14 .5 ° bu t no t ex ce ed in g 15 ° * (2) Al ge ria n wi ne s wi th the de sig na tio n of or igi n Am Be sse m- Bo uir a, M ed ea ,C ote au x du Za cc ar, Da hr a, Co tea ux de M asc ara ,M on ts du Te ss al ah or Co te au x de Tl em ce n ;M or oc ca n re d w in es w ith th e de sig na tio n of or igi n Be rk ha ne , Sa Ã ¯s, Be ni m 'ti r, Gu err ou an e, Ze mm ou ro rZ en na ta an d Tu nis ian wi ne sw ith the de sig na tio n of ori gin Co tea ux de TÃ © bo urb a, Sid i-S ale m, Ke lib ia, Th iba r, M orn ag or gr an d cr u M or na g (2) : (aa )R ed wi ne of an ac tua l alc oh oli c str en gt h : Ex ce ed ing 13 ° bu tn ot ex ce ed ing 13 5 ° (!) Ex ce ed ing 13 . ° bu t no t ex ce ed ing 14 ° Ex ce ed in g 14 ° bu t no t ex ce ed in g 14 .5 ° Ex ce ed ing 14 -5 ° bu t no t ex ce ed in g 15 ° (bb )W hi te wi ne of an ac tua l alc oh oli c str en gt h : Ex ce ed ing 13 ° bu t no te xc ee din g 13 . ° (') Ex ce ed in g 13 . ° bu t no t ex ce ed in g 14 ° Ex ce ed in g 14 ° bu t no t ex ce ed in g 14 -5 ° Ex ce ed in g 14 -5 ° bu t no t ex ce ed in g 15 ° (3 )O th er : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h : Ex ce ed in g 13 ° bu t no te xc ee di ng 13 . ° Ex ce ed in g 13 -5 ° bu t no t ex ce ed in g 14 ° Ex ce ed in g 14 ° bu t no t ex ce ed in g 14 -5 ° Ex ce ed ing 14 -5 ° bu t no te xc ee di ng 15 ° (b b) W hi te w in e : (1 1) Pr es en ted fo r im po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er 30 .2 6 31 .4 9 32 .7 1 33 .9 4 35 .5 1 36 .8 5 38 .1 9 39 -5 3 33 .6 6 34 .9 3 36 -2 0 37 .4 7 33 .3 1 34 .6 5 35 -9 9 37 .3 3 35 -5 1 36 -8 5 38 .1 9 39 .5 3 33 .6 6 (3) 34 .9 3 36 .2 0 37 .4 7 33 .3 1 34 .6 5 35 -9 9 37 -3 3 51 .3 7( 3) 28 .9 1 30 .2 5 31 .5 9 32 .9 3 46 -9 7 24 -5 1 25 -8 5 27 -1 9 28 -5 3 42 .5 7 8.12.78 Official Journal of the European Communities No L 344 / 19 (!) In cl ud in g wi ne s of an ac tu al alc oh ol ic str en gt h of no t m or e th an 13 ° an d wi th a to tal dr y ex tra ct ex ce ed in g 90 gr am m es pe r lit re . (2) W ith in a C om m un ity tar iff qu ot a. (3) Fo r Tu ni sia on ly . No L 344 / 20 C C T he ad in g N o Fr ee -a t-f ro nt ie r re fe re nc e pr ice (u .a. /h l) D es cr ip tio n Al ge ria M or oc co / T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l H un ga ry Cy pr us (') O th er th ir d co un tr ie s 22 .0 5 ex C. II. b) (3 )( bb )( 22 )O th er of an ac tu al al co ho lic str en gt h : (c on t'd ) Ex ce ed in g 13 ° bu t no t ex ce ed in g 13 . ° (2) Ex ce ed in g 13 . ° bu t no t ex ce ed in g 14 ° Ex ce ed in g 14 ° bu t no t ex ce ed in g 14 .5 ° Ex ce ed in g 14 .5 ° bu t no t ex ce ed in g 15 ° (4 )L iq ue ur w in e : (aa )I nte nd ed for pr oc es sin g int o pr od uc ts oth er tha n tho se fal lin g w ith in he ad in g N o 22 .0 5 31 .4 6 32 .7 3 34 .0 0 35 -2 7 31 -4 6 32 -7 3 34 .0 0 35 -2 7 34 .8 0 27 .0 6 28 .3 3 29 .6 0 30 .8 7 30 .4 0 33 .7 0 22 -6 6 23 .9 3 25 .2 0 26 -4 7 26 .0 0 (b b) O th er 42 -8 0 42 .8 0 38 -4 0 41 .7 0 34 .0 0 C. III .O f an ac tu al al co ho lic str en gt h ex ce ed in g 15 ° bu tn ot ex ce ed in g 18 °, in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s : 1. Po rt, M ad ei ra , sh er ry ,T ok ay (A sz u an d Sz am or od ni ) an d Se tu ba l m us ca te l : (aa ) Po rt, M ad eir a an d Se tu ba l m us ca te l (b b) Sh er ry (cc ) To ka y (A sz u an d Sz am or od ni ) 63 .6 0 ( ») 63 .6 0 (!) 55 -5 0 55 -5 0 55 .5 0 2. O th er : (aa ) Li qu eu r w in e : (1 1) W in e fro m M ala ga (J) (3 ) (2 2) O th er (3) 65 .6 0 60 .5 0 64 .8 0 58 .8 0 63 .9 0 52 .0 0 52 .0 0 (b b) O th er : (1 1) Re d w in e : (aa a) W in es fro m Ju m ill a, Va ld ep en as , Pr io ra to an d Ri oj a( J) of an ac tu al al co ho lic str en gt h : Ex ce ed in g 15 ° bu t no t ex ce ed in g 15 .5 ° Ex ce ed in g 15 -5 ° bu t no t ex ce ed in g 16 ° Ex ce ed in g 16 ° bu t no t ex ce ed in g 16 .5 ° Ex ce ed in g 16 .5 ° bu t no t ex ce ed in g 17 ° Ex ce ed in g 17 ° bu t no t ex ce ed in g 17 .5 ° Ex ce ed in g 17 .5 ° bu t no t ex ce ed in g 18 ° 49 .9 7 51 .3 1 52 .6 5 53 .9 9 55 -3 3 56 .6 7 Official Journal of the European Communities 8.12.78 (!) W ith in a Co m m un ity tar iff qu ot a. (2) In clu din g wi ne s of an ac tua la lco ho lic str en gth of no tm ore tha n 13 ° an d wi th a tot al dry ex tra ct ex ce ed ing 90 gr am me s pe r litr e. (3) In clu din g wi ne s of an ac tua la lco ho lic str en gth of 15 ° an d wi th a tot al dry ex tra ct ex ce ed ing 13 0 gr am me s bu tn ot ex ce ed ing 33 0 gr am me s pe rl itr e. Fr ee -a t-f ro nt ie r re fe re nc e pr ic e (u .a. /h l) C C T he ad in g N o D es cr ip tio n A lg er ia 22 .0 5 C. III .a )2 .(b b) (1 1) (b bb )O th er of ac tua l alc oh ol ic str en gt h : (c on t'd ) Ex ce ed in g 15 ° bu t no t ex ce ed in g 15 .5 Ex ce ed in g 15 .5 ° bu t no t ex ce ed in g 16 ° Ex ce ed in g 16 ° bu t no t ex ce ed in g 16 .5 ° Ex ce ed in g 16 .5 ° bu t no t ex ce ed in g 17 ° Ex ce ed in g 17 ° bu t no t ex ce ed in g 17 .5 ° Ex ce ed in g 17 -5 ° bu t no t ex ce ed in g 18 ° (2 2) W hi te w in e : (aa a) W in es fro m Ju m ill a, Va lde pe na s, Pr ior ato an d Ri oj a( J) of an ac tu al alc oh ol ic str eg th : M or oc co / T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l H un ga ry Cy pr us (') O th er th ir d co un tr ie s 58 -4 7 57 -6 7 51 -6 7 44 -8 7 59 .8 1 59 .0 1 53 .0 1 46 -2 1 61 .1 5 60 -3 5 54 -3 5 47 .5 5 62 .4 9 61 -6 9 55 -6 9 48 .8 9 63 .8 3 63 .0 3 57 .0 3 50 .2 3 65 -1 7 64 .3 7 58 -3 7 51 -5 7 47 -8 4 49 .1 1 50 .3 8 51 -6 5 52 .9 2 54 .1 9 56 .3 4 55 .5 4 49 -5 4 42 ..7 4 57 .6 1 56 .8 1 50 -8 1 44 -0 1 58 -8 8 58 .0 8 52 .0 8 45 -2 8 60 .1 5 59 -3 5 53 .3 5 46 -5 5 61 -4 2 60 -6 2 54 -6 2 47 -8 2 62 .6 9 61 -8 9 55 .8 9 49 -0 9 42 .5 0 C) 37 .0 0 42 -5 0 (1) 37 .0 0 36 .0 0 37 -2 0 31 .6 0 35 -8 0 26 .0 0 45 -2 0 39 .6 0 43 -8 0 34 .0 0 8.12.78 Official Journal of the European Communities No L 344 / 21 Ex ce ed in g 15 ° bu t no t ex ce ed in g 15 .5 Ex ce ed in g 15 .5 ° bu t no t ex ce ed in g 16 ° Ex ce ed in g 16 ° bu t no t ex ce ed in g 16 .5 ° Ex ce ed in g 16 .5 ° bu t no t ex ce ed in g 17 ° Ex ce ed in g 17 ° bu t no t ex ce ed in g 17 .5 ° Ex ce ed in g 17 -5 ° bu t no t ex ce ed in g 18 ° (b bb )O th er of ac tu al al co ho lic str en gt h : Ex ce ed in g 15 ° bu t no t ex ce ed in g 15 .5 ° Ex ce ed in g 15 -5 ° bu t no t ex ce ed in g 16 ° Ex ce ed in g 16 ° bu t no t ex ce ed in g 16 .5 ° Ex ce ed in g 16 .5 ° bu t no t ex ce ed in g 17 ° Ex ce ed in g 17 ° bu t no t ex ce ed in g 17 *5 ° Ex ce ed in g 17 .5 ° bu t no t ex ce ed in g 18 ° b) M or e th an tw o lit re s : 1. Po rt, M ad eir a, sh er ry an d Se tu ba l m us ca te l: (aa ) Po rt, M ad eir a an d Se tu ba l m us ca te l (b b) Sh er ry 2. To ka y (A sz u an d Sz am or od ni ) 3 . O th er : (aa ) Li qu eu r w in e : (1 1) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 (2) (2 2) O th er (2) (') W ith in a Co m m un ity tar iff qu ot a. I2) Inc lud ing liq ueu rw ine so fa n act ual str eng th of 15 ° and wi th at ota ld ry ext rac te xce edi ng 130 gra mm es bu tn ot exc eed ing 330 gra mm es pe rl itre . C C T he ad in g N o Fr ee -a t-f ro nt ie r re fe re nc e pr ice (u .a. /h l) D es cr ip tio n A lg er ia M or oc co / T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l H un ga ry Cy pr us (') O th er th ir d co u n tr ie s 22 .0 5 C. III .b )3 .(b b) W in e fo rti fie d fo r di sti lla tio n 26 .9 0 21 .3 0 15 .7 0 (c on t'd ) (cc ) O th er : (11 )R ed wi ne of an ac tu al alc oh ol ic str en gt h : Ex ce ed in g 15 ° bu t no t ex ce ed in g 15 .5 ° 3 8 0 7 32 -4 7 26 -8 7 Ex ce ed in g 15 -5 ° bu t no t ex ce ed in g 16 ° 39 .4 1 33 -8 1 28 -2 1 Ex ce ed in g 16 ° bu t no t ex ce ed in g 16 -5 ° 40 .7 5 35 .1 5 29 -5 5 Ex ce ed in g 16 .5 ° bu t no t ex ce ed in g 17 ° 42 .0 9 36 -4 9 30 .8 9 Ex ce ed in g 17 ° bu t no t ex ce ed in g 17 .5 ° 43 .4 3 37 -8 3 32 -2 3 Ex ce ed in g 17 .5 ° bu t no t ex ce ed in g 18 ° 4 4 7 7 3 9 .1 7 33 -5 7 (2 2) W hi te wi ne of an ac tu al al co ho lic str en gt h : Ex ce ed in g 15 ° bu t no t ex ce ed in g 15 -5 ° 35 .9 4 30 .3 4 24 -7 4 Ex ce ed in g 15 .5 ° bu t no t ex ce ed in g 16 ° 37 .2 1 31 .6 1 26 .0 1 Ex ce ed in g 16 ° bu t no t ex ce ed in g 16 .5 ° 38 .4 8 32 -8 8 27 -2 8 Ex ce ed in g 16 .5 ° bu t no t ex ce ed in g 17 ° 39 .7 5 34 .1 5 28 -5 5 Ex ce ed in g 17 ° bu t no t ex ce ed in g 17 -5 ° 4 1 .0 2 ' 35 -4 2 29 .8 2 Ex ce ed in g 17 .5 ° bu t no t ex ce ed in g 18 ° 42 .2 9 36 .6 9 31 .0 9 IV .O f an ac tu al alc oh ol ic str en gt h ex ce ed in g 18 ° bu tn ot ex ce ed in g 22 ° in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s : 1. Po rt, M ad eir a, sh er ry ,T ok ay (A sz u an d Sz am or od ni ) an d Se tu ba l m us ca te l : (aa ) Po rt, M ad ei ra an d Se tu ba l m us ca te l 75 -2 0 (1) 66 -5 0 (b b) Sh er ry 75 -2 0 (!) 66 -5 0 (cc ) To ka y (A sz u an d Sz am or od ni ) 66 -5 0 2. O th er : (aa )L iq ue ur w in e : (11 )W in e fro m M ala ga (') (2) 71 .5 0 62 .0 0 (2 2) O th er (2) 77 -2 0 76 .3 0 69 .6 0 75 -3 0 62 .0 0 No L 344 / 22 Official Journal of the European Communities 8. 12 . 78 (') W ith in a Co m m un ity tar iff qu ot a. (2) Inc lud ing wi ne so fa n act ua la lco ho lic str en gth ex ce ed ing 15 ° bu tn ot ex ce ed ing 18 ° an d wi th at ota ld ry ex tra ct ex ce ed ing 130 gra mm es bu tn ot ex ce ed ing 33 0 gra mm es pe rl itre . Fr ee -a t-f ro nt ie r re fe re nc e pr ic e (u .a. /h l) C C T he ad in g N o D es cr ip tio n A lg er ia M or oc co / T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l H un ga ry Cy pr us (!) O th er th ir d co u n tr ie s 22 .0 5 (c on t'd ) C. IV .a )2 .(b b) O th er : (1 1) Re d wi ne of an ac tu al alc oh ol ic str en gt h : Ex ce ed in g 18 ° bu t no t ex ce ed in g 18 .5 ° (2) Ex ce ed in g 18 .5 ° bu t no t ex ce ed in g 19 ° Ex ce ed in g 19 ° bu t no t ex ce ed in g 19 -5 ° Ex ce ed in g 19 .5 ° bu t no t ex ce ed in g 20 ° E xc ee di ng 20 ° bu t no t ex ce ed in g 20 .5 ° Ex ce ed in g 20 -5 ° bu t no t ex ce ed in g 21 ° Ex ce ed in g 21 ° bu t no t ex ce ed in g 21 .5 ° Ex ce ed in g 21 -5 ° bu t no t ex ce ed in g 22 ° 66 11 67 .4 5 68 .7 9 70 -1 3 71 .4 7 72 .8 1 74 .1 5 75 -4 9 65 .2 1 66 -5 5 67 -8 9 69 .2 3 70 -5 7 71 -9 1 73 -2 5 74 -5 9 58 .5 1 59 -8 5 61 .1 9 62 -5 3 63 -8 7 65 -2 1 66 -5 5 67 -8 9 50 .9 1 52 .2 5 53 -5 9 54 -9 3 56 -2 7 57 -6 1 58 -9 5 60 -2 9 8.12.78 Official Journal of the European Communities (2 2) W hi te w in e of an ac tu al al co ho lic str en gt h : Ex ce ed in g 18 ° bu t no t ex ce ed in g 18 -5 ° (2) Ex ce ed in g 18 .5 ° bu t no t ex ce ed in g 19 ° Ex ce ed in g 19 ° bu t no t ex ce ed in g 19 -5 ° Ex ce ed in g 19 -5 ° bu t no t ex ce ed in g 20 ° Ex ce ed in g 20 ° bu t no t ex ce ed in g 20 5 ° Ex ce ed in g 20 .5 ° bu t no t ex ce ed in g 21 ° Ex ce ed in g 21 ° bu t no t ex ce ed in g 21 .5 ° Ex ce ed in g 21 .5 ° bu t no t ex ce ed in g 22 ° 63 -5 6 64 -8 3 6 6 1 0 67 .3 7 68 .6 4 69 .9 1 71 .1 8 72 .4 5 62 -6 6 63 .9 3 65 .2 0 66 .4 7 67 .7 4 69 .0 1 70 -2 8 71 .5 5 55 .9 6 57 -2 3 58 -5 0 59 -7 7 61 .0 4 62 .3 1 63 .5 8 64 -8 5 48 -3 6 49 .6 3 50 .9 0 52 -1 7 53 .4 4 54 .7 1 55 -9 8 57 -2 5 54 .0 0 (') 48 .0 0 48 .0 0 54 .0 0 (!) 47 .0 0 b) M or e th an tw o lit re s : 1. Po rt, M ad eir a, sh er ry an d Se tu ba l m us ca te l: (aa ) Po rt, M ad eir a an d Se tu ba l m us ca tel (b b) Sh er ry 2. To ka y (A sz u an d Sz am or od ni ) 3 . O th er : (aa ) Li qu eu r w in e : (11 )I nt en de d fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 (2) (2 2) O th er (2) 46 -2 0 56 .2 0 38 -6 0 48 -6 0 44 -3 0 54 -3 0 31 .0 0 41 .0 0 No L 344 / 23 (*) W ith in a Co m m un ity tar iff qu ot a. (2) Inc lud ing wi nes of an act ual alc oh oli cs tre ng th exc eed ing 15 ° bu tn ot exc eed ing 18 ° and wi th at ota ld ry ext rac te xce edi ng 130 gra mm es bu tn ot exc eed ing 330 gra mm es per litr e. C C T he ad in g N o Fr ee -a t-f ro nt ie r re fe re nc e pr ice (u .a. /h l) D es cr ip tio n Al ge ria M or oc co / T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l H un ga ry Cy pr us O th er th ir d co u n tr ie s 22 .0 5 (c on t'd ) C. IV .b )3 .(b b) W ine for tif ied for dis til lat ion of an ac tua l alc oh oli c str en gth : Ex ce ed in g 18 ° bu t no t ex ce ed in g 18 .5 ° (') 26 .3 1 18 .7 1 11 .1 1 Ex ce ed in g 18 .5 ° bu t no t ex ce ed in g 19 ° 27 .1 4 19 -5 4 11 -9 4 Ex ce ed in g 19 ° bu t no t ex ce ed in g 19 -5 ° 27 .9 6 20 .3 6 12 -7 6 Ex ce ed in g 19 .5 ° bu t no t ex ce ed in g 20 ° 28 -7 9 21 .1 9 13 -5 9 Ex ce ed in g 20 ° bu t no t ex ce ed in g 20 .5 ° 29 .6 1 22 .0 1 14 .4 1 Ex ce ed in g 20 .5 ° bu t no t ex ce ed in g 21 ° 30 ..4 4 22 -8 4 15 -2 4 Ex ce ed in g 21 ° bu t no t ex ce ed in g 21 .5 ° 31 -2 6 23 -6 6 16 -0 6 Ex ce ed in g 21 .5 ° bu t no t ex ce ed in g 22 ° 32 .0 9 24 -4 9 16 -8 9 (cc )O th er : (1 1) Re d w in e of an ac tu al al co ho lic str en gt h : Ex ce ed in g 18 ° bu t no t ex ce ed in g 18 .5 ° (') 45 .1 1 37 .5 1 29 -9 1 Ex ce ed in g 18 .5 ° bu t no t ex ce ed in g 19 ° 46 -4 5 38 .8 5 31 -2 5 Ex ce ed in g 19 ° bu t no t ex ce ed in g 19 .5 ° 47 .7 9 40 .1 9 32 -5 9 Ex ce ed in g 19 .5 ° bu t no t ex ce ed in g 20 ° 49 .1 3 41 .5 3 33 -9 3 Ex ce ed in g 20 ° bu t no t ex ce ed in g 20 .5 ° 50 -4 7 42 -8 7 35 -2 7 Ex ce ed in g 20 .5 ° bu t no t ex ce ed in g 21 ° 51 .8 1 44 -2 1 36 .6 1 Ex ce ed in g 21 ° bu t no t ex ce ed in g 21 -5 ° 53 -1 5 45 -5 5 37 -9 5 Ex ce ed in g 21 .5 ° bu t no t ex ce ed in g 22 ° 54 -4 9 46 -8 9 39 -2 9 (2 2) W hi te w in e of an ac tu al al co ho lic str en gt h : Ex ce ed in g 18 ° bu t no t ex ce ed in g 18 -5 ° (') 42 -5 6 34 -9 6 27 .3 6 Ex ce ed in g 18 .5 ° bu t no t ex ce ed in g 19 ° 43 -8 3 36 .2 3 28 -6 3 Ex ce ed in g 19 ° bu t no t ex ce ed in g 19 .5 ° 45 .1 0 37 .5 0 29 -9 0 Ex ce ed in g 19 .5 ° bu t no t ex ce ed in g 20 ° 46 -3 7 38 -7 7 31 -1 7 Ex ce ed in g 20 ° bu t no t ex ce ed in g 20 .5 ° 47 .6 4 40 .0 4 32 -4 4 Ex ce ed in g 20 .5 ° bu t no t ex ce ed in g 21 ° 48 .9 1 41 .3 1 33 .7 1 Ex ce ed in g 21 ° bu t no t ex ce ed in g 21 .5 ° 50 -1 8 42 .5 8 34 .9 8 Ex ce ed in g 21 .5 ° bu t no t ex ce ed in g 22 ° 51 -4 5 43 -8 5 36 -2 5 V. Of Of an ac tu al alc oh ol ic str en gt h ex ce ed in g 22 °, in co nt ain er s ho ld in g : a) Tw o lit re s or les s : (1 )R ed w in e of an ac tu al al co ho lic str en gt h : Ex ce ed in g 22 ° bu t no t ex ce ed in g 22 -5 ° (2) 71 -4 3 (3) 53 .0 3 (4) 34 .6 3 (5) Ex ce ed in g 22 -5 ° bu t no t ex ce ed in g 23 ° Ex ce ed in g 23 ° bu t no t ex ce ed in g 23 .5 ° Ex ce ed in g 23 .5 ° bu t no t ex ce ed in g 24 ° 72 .61 (3) 73 -7 9 (J) 74 .9 7 (3) 53 .8 9 (4) 54 -7 5 ( «) 55 -6 1 ( «) 35 .1 7( 5) 35 .7 1 (5) 36 -2 5 (5) No L 344 / 24 Official Journal of the European Communities 8.12.78 ( ¢) Inc lud ing win es of an act ual alc oho lic stre ngt he xce edi ng 15 ° but not exc eed ing 18 ° and wit ha tota ld ry ext rac te xce edi ng 130 gra mm es but not exc eed ing 330 gra mm es per litr e. (2) In clu di ng wi ne s of an ac tua la lco ho lic str en gt h no te xc ee din g 22 ° an d wi th a tot al dr y ex tra ct ex ce ed in g 33 0 gr am m es pe r lit re . I3) Th is am ou nt is to be inc rea sed by 0.0 3 u.a .p er 0.1 ° of alc oh ol in so far as the act ual alc oh oli c str en gth of the im po rte d wi ne is low er tha n the ma xim um deg ree of act ual alc oh oli c str en gth spe cif ied in thi ss ub he ad ing . (4) Th is am ou nt is to be inc rea sed by 0.1 0 u.a .p er 0.1 ° of alc oh ol in so far as the act ual alc oh oli c str en gth of the im po rte d wi ne is low er tha n the ma xim um de gre e of act ual alc oh oli c str en gth spe cif ied in thi ss ub he ad ing . (5) Th is am ou nt is to be inc rea sed by 0.1 6 UA pe r0 .1 ° of alc oh ol in so far as the act ual alc oh oli c str en gth of the im po rte d wi ne is low er tha n the ma xim um deg ree of act ua la lco ho lic str en gth spe cif ied in thi ss ub he ad ing . C C T he ad in g N o Fr ee -a t-f ro nt ie r re fe re nc e pr ice (u. a./ hl ) D es cr ip tio n Al ge ria M or oc co / T un is ia Sp ain M al ta Tu rk ey Po rtu ga l H un ga ry Cy pr us O th er th ir d co un tr ie s 22 .0 5 (co nt 'd) C. V. a) (2) W hi te wi ne of an ac tua la lco ho lic str en gth : Ex ce ed ing 22 ° bu tn ot ex ce ed ing 22 *5 °( !) Ex ce ed ing 22 .5 ° bu tn ot ex ce ed ing 23 ° Ex ce ed ing 23 ° bu tn ot ex ce ed ing 23 .5 ° Ex ce ed in g 23 -5 ° bu t no t ex ce ed in g 24 ° (3 )L iq ue ur w in e( *) b) M or e th an tw o lit re s: (1 )W in e fo rti fie d fo r di sti lla tio n of an ac tu al al co ho lic str en gt h : 68 -3 2( 2) 69 .4 3 (2) 70 -5 4 (2) 71 .6 5 (2) 78 .0 0 49 .9 2 (3) 50 .71 (3) 51 -5 0 (3) 52 -2 9 (3) 59 -9 0 31 -5 2 (*) 31 -9 9 (4) 32 .4 6 (4) 32 .9 3 ( «) 41 .8 0 Ex ce ed in g 22 ° bu t no t ex ce ed in g 22 .5 ° f1) Ex ce ed in g 22 -5 ° bu t no t ex ce ed in g 23 ° Ex ce ed in g 23 ° bu t no t ex ce ed in g 23 .5 ° Ex ce ed in g 23 -5 ° bu t no t ex ce ed in g 24 ° 29 .51 (2) 30 .1 8 (2) 30 .8 4 (2) 31 .51 (2) 15 .1 1( 3) 15 -4 6( 3) 15 -8 0 (3) 16 .1 5 (3) 0- 71 ( «) 0- 74 ( «) 0. 76 (4) 0- 79 (4) (2 )L iq ue ur w in e (*) : (aa ) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 49 .0 0 34 .9 0 20 .8 0 (b b) O th er 59 .0 0 44 -9 0 30 .8 0 (3 )O th er : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h : Ex ce ed in g 22 ° bu t no t ex ce ed in g 22 -5 ° (*) Ex ce ed in g 22 -5 ° bu t no t ex ce ed in g 23 ° Ex ce ed in g 23 ° bu t no t ex ce ed in g 23 .5 ° Ex ce ed in g 23 .5 ° bu t no t ex ce ed in g 24 ° (b b) W hi te wi ne of an ac tu al alc oh ol ic str en gt h : Ex ce ed in g 22 ° bu t no t ex ce ed in g 22 -5 ° (!) Ex ce ed in g 22 -5 ° bu t no t ex ce ed in g 23 ° Ex ce ed in g 23 ° bu t no t ex ce ed in g 23 .5 ° Ex ce ed in g 23 .5 ° bu t no t ex ce ed in g 24 ° 52 -4 3 (2) 53 .61 (2) 54 -7 9 (2) 55 -9 7 (2) 49 .3 2 (2) 50 -4 3 (2) 51 .5 4 (2) 52 -6 5 (2) 38 .0 3 (3) 38 -8 9 (3) 39 -7 5 (3) 40 .6 1 (3) 34 -9 2( 3) 35 -7 1 (3) 36 -5 0 (3) 37 -2 9 (3) 23 -6 3 (4) 24 -1 7 (4) 24 -7 1 (4) 25 -2 5 (4) 20 .5 2 (4) 20 -9 9 (4) 21 -4 6 (4) 21 .9 3 (4) 8.12.78 Official Journal of the European Communities No L 344 / 25 Inc lud ing wi ne so fa n act ua la lco ho lic str en gth no te xc eed ing 22 ° an d wi th at ota ld ry ex tra ct ex cee din g 33 0 gra mm es pe rl itre . (2) Th is am oun tis to be inc rea sed by 0.0 3u .a. per 0.1 °o fa lco hol in so far as the act ual alc oho lic stre ngt ho fth ei mp ort ed win ei sl ow er tha nt he ma xim um deg ree of act ual alc oho lic stre ngt hs pec ifie di nt his sub hea din g. (3) Th isa mo unt ist ob ei ncr eas ed by 0.1 0u .a. per 01 ° of alc oho lin so far as the actu al alc oho lic stre ngt ho fth ei mp ort ed win ei sl ow er tha nt he ma xim um deg ree of act ual alc oho lic stre ngt hs pec ifie di nt his sub hea din g. ») Th is am oun tis to be inc rea sed by 0.1 6u .a. per 0.1 °o fa lco hol in so far as the act ual alc oho lic stre ngt ho fth ei mp ort ed win ei sl ow er tha nt he ma xim um deg ree of act ual alc oho lic stre ngt hs pec ifie di nt his sub hea din g. No L 344/26 Official Journal of the European Communities 8 . 12. 78 ANNEX II Free-at-frontier reference prices applicable from 1 July 1979 to wines originating in Algeria and intended to be fortified for distillation (u.a. /bl) CCT heading No Description Algeria 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : ex C. Other : I. Of an actual alcoholic strength not exceeding 13 ° , in containers holding : b) More than two litres : ( 1 ) Wines originating in Algeria to be fortified for distil ­ lation (') : (aa) Red wine of an actual alcoholic strength : Of less than 9 ° 21.87 Of 9 ° but not exceeding 9.5 ° 22.53 Exceeding 9.5 ° but not exceeding 10 ° 23-84 Exceeding 10 ° but not exceeding 10.5 ° 25.16 Exceeding 10.5 ° but not exceeding 11 ° 26-47 Exceeding 1 1 ° but not exceeding 1 1 -5 ° 27-79 Exceeding 11.5 ° but not exceeding 12 ° 29.10 Exceeding 12 ° but not exceeding 12. ° 30-42 v Exceeding 12. ° but not exceeding 13 ° 31.73 (bb) White wine of an actual alcoholic strength : Of less than 9 ° 20-61 Of 9 ° but not exceeding 9.5 ° 21-23 Exceeding 9.5 ° but not exceeding 10 ° 22-48 Exceeding 10 ° but not exceeding 10.5 ° 23-72 Exceeding 10.5 ° but not exceeding 11 ° 24-97 Exceeding 1 1 ° but not exceeding 1 1 -5 ° 26-21 Exceeding 11.5 ° but not exceeding 12 ° 27.46 Exceeding 12 ° but not exceeding 12. ° 28-70 Exceeding 12. ° but not exceeding 13 ° 29.95 II . Of an actual alcoholic strength exceeding 13 ° but not exceeding 15 ° , in containers holding : b) More than two litres : ( 1 ) Wines originating in Algeria to be fortified for distil ­ lation (2 ) : (aa) Red wine of an actual alcoholic strength : Exceeding 13 ° but not exceeding 13. ° (3) 32-65 Exceeding 13. ° but not exceeding 14 ° 33.96 Exceeding 14 ° but not exceeding 14-5 ° 35-28 Exceeding 14-5 ° but not exceeding 15 ° 36.59 (bb) White wine of an actual alcoholic strength : Exceeding 13 ° but not exceeding 13. ° (3) 30-79 Exceeding 13. ° but not exceeding 14 ° 32-04 Exceeding 14 ° but not exceeding 14.5 ° 33-28 Exceeding 14.5 ° but not exceeding 15 ° 34-53 f 1 ) Up to a maximum of 500 000 hi per year (including wines to be fortified for distillation falling within subheading ex 22.05 C II b)). (2) Up to a maximum of 500 000 hi per year (including wines to be fortified for distillation falling within subheading ex 22.05 C I b)). (3 ) Including wines of an actual alcoholic strength of not more than 13 ° and with a total dry extract exceeding 90 grammes per litre .